      Case 4:20-cv-02002 Document 7 Filed on 07/29/20 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                     IN THE UNITED STATES DISTRICT COURT                                July 29, 2020
                     FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk

                              HOUSTON DIVISION

REECE BOYD DUNN,                               §
(TDCJ-CID #1242154)                            §
            Plaintiff,                         §
                                               §
vs.                                            §   CIVIL ACTION H-20-2002
                                               §
TRACY HUTTO, et al.,                           §
                                               §
             Defendants.                       §


                                    FINAL JUDGMENT



      For the reasons stated in this Court’s Memorandum and Opinion entered this date, this civil

action is DISMISSED with prejudice.

      This is a FINAL JUDGMENT.

             SIGNED at Houston, Texas, on            July 29           , 2020.




                                        ___________________________________
                                               VANESSA D. GILMORE
                                         UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2020\20-2002.a01.wpd
